                      Case 3:20-cr-00920-DB Document 1 Filed 02/24/20 Page 1 of 5
A0 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                  for the
                                                 Western District of Texas                                     'R9fj
                                                                                                                       FE
                                                                                                                                     7
                  United States of America                           )
                                V.                                   )
                                                                     )       CaseNo.



                   Jorge Alonso GUTIERREZ                                                                   13              3
                           Defendant(s)


                                              CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best   of my knowledge and belief.
On or about the date(s) of        February 20, 2020                         in the county of El Paso                        in the
Western                District of Texas                      ,   the defendant(s) violated:

             Code Section                                                      Offense Description

18   Usc 545                                Smuggling Goods into the United States

18   Usc 371                                Conspiracy

18   Usc Section 2                          Aiding and Abetting



           This criminal complaint is based on these facts:

See attached affidavit




           III   Continued on the attached sheet.



                                                                                               Complainant's

                                                                              Albert L. Gonzalez, Special Agent
                                                                                                Printed name and title
       Sworn to before me and signed in my presence.
  fl   Sworn to telephonically and signed electronically.

                                                                                               /tU////Th'/
  Date:    February 24, 2020
                                                                                                  Judge 's signature


  City and state:       El Paso, Texas                                        Robert Castaneda, U.S. Magistrate Judge
                                                                                                Printed name and title
         Case 3:20-cr-00920-DB Document 1 Filed 02/24/20 Page 2 of 5




AFFIDAVIT
                                      Background
       In May 2016, the United States Fish and Wildlife Service (USFWS) initiated
Operation B ale Out, an investigation into wildlife trafficking between the United States
and Mexico. The investigation revealed that wildlife, much of which was protected under
both U.S. and Mexico laws, was smuggled into and out of the United States. As part of
the investigation, USFWS learned that El Paso, Texas, and Juarez, Mexico, served as
distribution centers, by which wildlife being transported to the United States was first
transported from points in Mexico to Juarez, Mexico, where it was retrieved and driven
across the U.S. Mexico Border to El Paso, Texas. From El Paso, the wildlife was then
sold to individuals throughout the United States.
       Based on records obtained during the investigations and other information,
USFWS agents learned that between 2015 and the present, this trafficking ring
smuggled hundreds of species, which represented thousands of animals, into and out of
the United States. It is estimated that the market value of the animals smuggled by
individuals identified in the investigation exceeded $5,836,611.
        On December 4, 2019, a federal grandjury, sitting in the El Paso division of the
Western District of Texas issued an indictment charging Alejandro Carrillo as one of the
conspirators involved in the wildlife smuggling scheme. Attached hereto as Exhibit 1 is
the December 4, 2019, Indictment ofAlejandro Carrillo, which provides details of the
ongoing conspiracy to traffic wildlife across the U.S. Mexico border. Count 1 of the
indictment charges conspiracy to traffic wildlife (18 U.S.C. § 371) and alleges that
Alejandro Carrillo conspired with others known and unknown. (Exhibit 1, ¶ 20). JORGE
ALONSO GIJTIERREZ, the subject ofthis criminal complaint, was one of the unknown
conspirators referenced in Exhibit 1, who conspired with Alej andro Carrillo and others
to traffic wildlife.
       The indictment, attached as Exhibit 1, is hereby incorporated by reference into
this Affidavit as if fully set out herein.
       This affidavit details a portion of GUTIERREZ's conduct learned during this
investigation.
JORGE ALONSO GUTIERREZ' Role in the Conspiracy
       JORGE ALONSO GUTIERREZ is involved with the smuggling of wildlife between
the United States and Mexico. USFWS learned of GUTIERREZ through Operation Bale
Out. Records received from Facebook, showed that GUTIERREZ, who is a Mexican
national and was based in Juarez, Mexico, sold wildlife to customers in the United
States. In addition to selling wildlife, GUTIERREZ acted as the point-of-contact in
Mexico for wildlife suppliers, who are identified in Exhibit 1 as CC-i, CC-2, CC-3, and
CC-4. (Exhibit i, ¶ 20). After agreeing to a sale via Facebook, the suppliers arranged for
the animals to be delivered to CC-i, in Mexico City. From Mexico City, CC-i shipped the
           Case 3:20-cr-00920-DB Document 1 Filed 02/24/20 Page 3 of 5




animals (via air freight) to Juarez, Mexico. Once the shipment arrived in Juarez,
GUTIERREZ retrieved the animals from the airport and transported them to a pre-
arranged meeting place in Juarez, where he delivered the animals to Alejandro Carrillol,
who then smuggled the animals into the United States. In addition to delivering the
animals to Carrillo, GUTIERREZ supplied Carrillo with shipping labels, which
contained the addresses in the United States to which Carrillo shipped the animals.
According to Carrillo, almost all of the animals he smuggled into the United States as
part of the conspiracy, involved retrieving the animals from GUTIERREZ, in Juarez,
Mexico.
       Based on records obtained during this investigation, including records obtained
from Facebook, and information obtained from a cooperating witness, GUTIERREZ was
involved in every transaction detailed in Counts 1 through 13 of Exhibit 1. For each of
those transactions, CC-i, CC-2, CC-3, or CC-4, delivered the animals to GUTIERREZ, in
Juarez, Mexico. Typically, the animals were shipped to Juarez via air freight and
GUTIERREZ retrieved the shipments from the airport in Juarez. To avoid inspection at
the airport, GUTIERREZ paid employees at the airport in Juarez to not inspect the
shipments.
       After retrieving the animals from the airport, GIJTIERREZ arranged with
Alejandro Carrilloto meet at a specific location in Juarez, where GUTIERREZ delivered
the animals to Carrillo. As detailed in Exhibit 1, Carrillo then transported the animals
from Mexico into the United States, and distributed the animals to the U.S. based
customers. Records reviewed during the investigation show that GUTIERREZ knew
Carrillo was illegally transporting the animals into the United States. Records also show
that GUTIERREZ provided Carrillo with shipping labels, for Carrillo to ship the animals
to the U.S. based customers.
GUTIERREZ'S Recent Smuggling of Wildlife
       On or about December 11, 2019, USFWS agents executed a search warrant at a
residence in Franklin, Tennessee, owned by an individual (hereinafter "the purchaser")
who agents knew had purchased wildlife from Mexican suppliers on multiple occasions.
During the execution of the warrant, USFWS agents discovered a packaged containing
wildlife that had been delivered to the purchaser at his residence on December ii, 2019.
The package contained four Giant South African Ground geckos (Chondrodactylus
angulifer), as well as the following species listed in Appendix II of the Convention on
International Trade of Endangered Species in Wild Flora and Fauna (CITES): two Black
Girdled lizards (Cordylus niger), five African Spiny lizards (Cordylus spp), and one
Australian Pilbara Rock monitor ( Varanuspilbaransus). According to Facebook records
and Carrillo, the purchaser ordered the reptiles from Mexican suppliers who then
shipped the wildlife to GUTIERREZ in Juarez, Mexico. GUTIERREZ then delivered the

 1
  Alejandro Carrillo has been charged in a 13-count indictment in the Western District of Texas attached
 as Exhibit 1. Agents have interviewed Carrillo and he has admitted to his conduct, and to working with
 Gutierrez to smuggle wildlife into and out of the United States.
         Case 3:20-cr-00920-DB Document 1 Filed 02/24/20 Page 4 of 5




animals to Carrillo in Juarez. Carrillo smuggled the wildlife across the U.S. Mexico
border and shipped them to the purchaser in Tennessee.
GUTIERREZ's February 21.2020 Attempted Smuggling of Wildlife
        In February, 2020, USFWS agents learned from a U.S. seller of wildlife located in
Florida, that a shipment containing five Jackson Chameleons (Jacksoniijacksonii),
fifteen Veiled Chameleons (Chamaeleo calyptratus), 20 Green Iguanas (Iguana
iguana), five Red Iguanas (Iguana iguana), all listed in CITES Appendix II, as well as
ten Asian Forest Scorpions (Heterometrus Ion gimanus), was scheduled to be delivered
to a residence in El Paso. On February 21, 2020, USFWS conducted surveillance at this
residence and observed two individuals leave the residence in a black vehicle which was
registered to GUTIERREZ. USFWS followed the vehicle to theYsleta Port of Entry in El
Paso, Texas, the Western District of Texas. GUTIERREZ and the passenger attempted to
cross the U.S.-Mexico border and were detained by U.S. Customs and Border Protection
officers. USFWS agents arrested GUTIERREZ shortly thereafter. Subsequently, the
agents learned from the passenger in the vehicle that he and GUTIERREZ had traveled
from Mexico to the United States earlier that day to retrieve the above-described
wildlife, and to smuggle the wildlife across the U.S. Mexico border. According to the
passenger, GUTIERREZ decided not to retrieve the wildlife in El Paso due to enhanced
law enforcement activity at the U.S. Mexico border he observed when entering the
United States.
                                     Wildlife Laws
      CITES is an international agreement between governments to protect fish,
wildlife, and plants that are, or may become, threatened with extinction by establishing
import and export restrictions to protect these species from overexploitation through
internationaltrade. There are approximately 183 party countries to CITES, including
the United States and Mexico. Under CITES, species are protected according to a
classification system known as "appendices." International trade in species listed in
these appendices is monitored and regulated by permits and quotas. The permit
restrictions apply to live and dead specimens, as well as the skins, parts, and products
made in whole or in part from a listed species. The appendices provide a sliding scale of
protection, with Appendix I providing the highest level of protection.
       Wildlife and plant species listed in Appendix I of CITES are those currently
threatened with extinction and that are or may be further threatened by trade.
Appendix I species can be imported into the United States only if, prior to importation,
the importer possess a valid CITES export document issued by the country of export, as
well as valid corresponding CITES import documentation issued by the United States.
Wildlife and plant species listed in Appendix II of CITES include species that are not
 presently threatened with extinction but may become so if their trade is not regulated.
Appendix II species maybe allowed in trade; however, they are strictly regulated and
 monitored. In order to export any wildlife species listed in Appendix II from the United
         Case 3:20-cr-00920-DB Document 1 Filed 02/24/20 Page 5 of 5




States to a foreign country, the regulations require that a valid "export permit," issued
by USFWS be obtained prior to exporting any such wildlife from the United States.
       In the United States, CITES is implemented through the Endangered Species Act
("ESA"), which directs the USFWS to administer the treaty. i6 U.S.C. § 1537(a),
1540(f). USFWS has issued extensive regulations incorporating the specific permit
requirements and provisions of CITES and listing the species contained in the CITES
appendices. 50 C.F.R. § 23. The ESA makes it unlawful for anyone to engage in trade in
any specimens contrary to CITES or to possess any specimens traded contrary to CITES.
i6 U.S.C. § 1538(c)(1); 50 C.F.R § 23.13(a) and (c). "Trade," in this context, includes
exportation from the United States. 50 C.F.R. § 23.5.
       All exportedwildilife must be declaredto the USFWS in the United States. Atrue
and complete declaration Form 3-177, Declaration for Importation or Exportation of
Fish or Wildlife, must be filed at the port where clearanceis requested from the USFWS
at or before the time of importation. i6 U.S.C. § 1538(e); 50 C.F.R. § 14.61. Federal
regulations also require that the USFWS clear all wildlife imported into the United
States, and that the importer or his agent make available the wildlife being imported to
the officer, as well as all required permits, licenses, or other documents. 50 C.F.R. §
14.52. The wildlife may only be cleared at certain ports authorized in the regulations, or
by permit. 50 C.F.R. § 14.11.
       The federal wildlife protection statute known as the Lacey Act is found at Title i6,
United States Code, Section 3371 et seq. The Lacey Act makes it unlawful for any person
to import, export, sell, receive, acquire, or purchase any fish or wildlife or plant taken,
possessed, transported, or sold in violation of any law, treaty, or regulation of the United
States. i6 U.S.C. § 3372(a)(1).
